RESOLUCIÓN
Vista la segunda moción de reconsideración presentada por la querellada Marta Vélez Echevarría, el Tribunal reduce la sanción que se le impuso de suspensión del ejercicio del notariado de dos (2) años a un (1) año.

Notifíquese a la Oficina de la Compiladora y Publicista de Jurisprudencia del Tribunal, al Colegio de Abogados y a los demás servicios que publican nuestras decisiones.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente Señor Pons Núñez y el Juez Aso-ciado Señor Negrón García disienten. El Juez Asociado Se-ñor Ortiz no intervino.
(Fdo.) Francisco R. Agrait Liado

Secretario General